DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 12 and 19 are objected to because of the following informalities:  in line 2 of each claim, “and additively manufactured” should be --an additively manufactured--.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2013/0004331 to Beeck.
Regarding independent claim 1, Beeck teaches a gas turbine engine assembly (abstract), comprising: an endwall (44) having a first material composition (para. 26), wherein an airfoil (32) extends in a radial direction from the endwall (Fig. 2) and a cupped contour (62a, 62b) of a second material composition (para. 26) that is formed on the endwall (Fig. 4) to define a cooling chamber (84a), the first material composition different than the second material composition (para. 26).
Regarding independent claim 13, Beeck teaches a gas turbine engine blade assembly (abstract), comprising: an endwall (44) with a plurality of cooling channels (88); an airfoil (32) extending radially from the endwall to a tip (Fig. 2); and a cupped contour (62a, 62b) formed on the endwall (Fig. 4) to provide a cooling chamber (84a) between the cupped contour and a radially facing surface of the endwall (Fig. 4).
Regarding dependent claims XXX, Beeck teaches the gas turbine engine assembly of claim 1 and the gas turbine engine blade assembly of claim 13 (see above),
wherein at least one cooling channel of the endwall (88) opens to the cooling chamber (Fig. 4) (claim 2),
wherein the cooling chamber is defined between the cupped contour and a surface of the endwall (Fig. 4) (claim 3),
wherein the airfoil extends in the radial direction from the endwall to a tip (Fig. 2) (claim 4),
wherein the surface of the endwall is a radially facing surface of the endwall with respect to the radial direction (upwards in Fig. 4) (claim 5),
wherein the at least one cooling channel (88) is defined by a groove formed in the radially facing surface of the endwall (formed between 148 and 146 in Fig. 5) such that a length of the groove defines an opening along the radially facing surface (Fig. 5) (claim 6),
wherein the cupped contour slopes from a sidewall of the airfoil towards the radially facing surface of the endwall (Fig. 5) (claim 7),
wherein the endwall is entirely radially misaligned from the cooling chamber (as shown in Fig. 4 wherein endwall 44 is radially below cooling chamber 82a) (claim 8),
wherein the cupped contour covers one or more cooling channel openings (88 in Fig. 4) (claim 9),
wherein the cupped contour covers one or more cooling channel (88) inlets (Fig. 4) (claim 10),
wherein the endwall is an endwall of a blade comprising the airfoil (para. 1)(claim 11),
wherein at least one opening of the plurality of cooling channels (88) opens to the cooling chamber (Fig. 4), and at least one inlet of the plurality of cooling channels opens to the cooling chamber (Fig. 4), the cupped contour covering the at least one opening and the at least one inlet (Fig. 4) (claim 14),
wherein the cupped contour slopes from a sidewall of the airfoil towards the radially facing surface of the endwall (Fig. 5) (claim 15),
wherein the at least one opening of the plurality of cooling channels is defined along the radially facing surface (upwards in Fig. 4 and 5) (claim 16),
wherein the endwall defines a portion of a gas path surface (at 50 in Fig. 2) (claim 17),
wherein the endwall has a first material composition, and the cupped contour has a second material composition different than the first material composition (para. 26) (claim 18, 20).

Regarding claim 12 and 19, Beeck teaches the gas turbine engine assembly of claim 1 and the gas turbine blade assembly of claim 13 (see above) wherein the endwall is a cast endwall (para. 19), but does not teach that the cupped contour is an additively manufactured cupped contour.  However, the limitation, “additively manufactured” is interpreted as a product by process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  Furthermore, because validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes.  The structure implied by the process steps has been considered but it has not been determined that the product can only be defined by the process steps by which the product is made, or that the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product.  See MPEP 2113.  In this case attaching a premade contour 60a would result in the same product as if contour 60a were additively manufactured onto the blade. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745           

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745